Citation Nr: 0107199	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-24 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318.  

3.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A., Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from July 1954 to January 
1958.  He apparently had an unverified period of duty for 
training (DUTRA) with the National Guard from May 1976 to May 
1979.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO), which denied 
claims filed by appellant, the veteran's widow, for service 
connection for the cause of the veteran's death, entitlement 
to dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318, and entitlement to Dependents' Educational Assistance 
under 38 U.S.C.A., Chapter 35.  


REMAND

Appellant argues that the veteran's December 1998 death from 
multiple myeloma was caused by in-service ionizing radiation 
exposure as a medical laboratory specialist and x-ray 
technician.  The death certificate lists advanced multiple 
myeloma as the immediate cause of death.  No other condition 
was listed as contributing to death; and no autopsy was 
performed.

The evidentiary record indicates that there is an absence of 
any service medical/personnel records or other records 
containing service radiation exposure information.  The 
veteran's DD Form 214 listed his Air Force military 
occupational specialty as medical laboratory specialist.  In 
a January 1994 application for VA disability benefits, the 
veteran claimed that his "multiple myeloma diagnosed 1-7-94 
may have been caused by exposure to radiation while stationed 
at Keflavik, Iceland."  In March and July 1999 written 
statements, appellant reported that the veteran had been 
stationed as a laboratory and x-ray technician in Keflavik, 
Iceland (1955-56); Gunter Air Force Base, Alabama (1956-57); 
and Robins Air Force Base, Georgia (1957-58).  

The provisions of 38 C.F.R. § 3.311 (2000) provide, in part, 
instructions for the development of claims for non-
presumptive (direct) service connection based on ionizing 
radiation exposure.  Multiple myeloma is included in the list 
of radiogenic diseases set forth in 38 C.F.R. § 3.311.  
Although the evidentiary record does not currently include 
service records that indicate the veteran was actually 
exposed to ionizing radiation in service, the provisions of 
38 C.F.R. § 3.311(a) state, in pertinent part, that if a 
veteran had a radiogenic disease within the specified time 
period and it is contended that the disease is the result of 
in-service ionizing radiation exposure, a request will be 
made for any available records concerning such exposure (to 
include, but not limited to, any DD Form 1141, service 
medical records, and any other records which may contain 
information pertaining to in-service radiation dose 
exposure); and such records will be forwarded to the Under 
Secretary for Health for a radiation dose estimate.  

It is the Board's opinion that the RO's attempt to obtain any 
available records concerning the claimed in-service ionizing 
radiation exposure was inadequate.  Specifically, in a March 
1994 Request for Information form, the RO requested the 
service department to furnish the veteran's personnel "201" 
file and "dosimetry meter reading."  The National Personnel 
Records Center (NPRC) responded the following month by 
providing a service department records envelope containing 
only a May 1976 National Guard enlistment examination report 
with attendant medical questionnaire and certain National 
Guard administrative records.  It was noted by NPRC on that 
same Request for Information form that there were "no other 
medical/dental in file."  However, it is the Board's opinion 
that the NPRC's response was inadequate, since it did not 
specifically indicate whether a search had been conducted for 
(1) any available service medical/personnel records by 
alternative sources or (2) any records of occupational 
exposure to ionizing radiation (such as DD Form 1141, 
"Record of Exposure to Ionizing Radiation").  

Although in an August 1999 Request for Information form, the 
RO requested NPRC to furnish the veteran's DD Form 1141, 
personnel records, and morning reports and the RO noted 
therein that it was a "possible fire-related case", the 
claims folder does not currently indicate that any response 
by NPRC to that request has been received.  It is the Board's 
opinion that the RO should have taken additional steps to 
obtain such information or at least determine whether a 
search for such information was actually undertaken and, if 
so, what the results were.  

Additionally, although some National Guard records were 
apparently incidentally obtained by NPRC in response to the 
RO's aforementioned March 1994 Request for Information form, 
it does not appear that the veteran's National Guard medical 
and personnel/administrative records have ever been 
specifically requested.  Since it is at least conceivable 
that his service medical/personnel records and/or any DD Form 
1141 from his active service period may be associated with 
the later National Guard records, the RO should specifically 
request and attempt to obtain all available National Guard 
records.  

In response to the RO's September 1999 written request for a 
copy of the veteran's DD Form 1141, an official of the 
Department of the Air Force's Radiation Protection Division 
(AFMOA/SGOR Radiation Protection Division) stated in a 
November 1999 letter that the Air Force's "Master Radiation 
Exposure Registry" had been contacted and that a search for 
occupational radiation exposure monitoring records was 
negative; and that decades ago, such records were on occasion 
maintained only in an individual's military health records 
and not forwarded to the Air Force's central records.  
However, as appellant's representative pointed out in a 
recent informal hearing presentation, although that November 
1999 letter listed the veteran's VA claim file number, his 
surname was incorrectly listed (with the last letter of the 
surname missing) and did not list his service identification 
number.  Appellant's representative argues, therefore, that 
said search for the veteran's DD Form 1141 may have been 
inadequate.  

It should be pointed out that under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096-2100 (2000) (to be codified as amended at 
38 U.S.C. § 5103), new duty to assist provisions are in 
effect, that include requiring VA to obtain service medical 
records and other relevant service records.  The veteran's 
representative has addressed this matter in a written 
presentation.

Additionally, under the Veterans Claims Assistance Act of 
2000, new duty to assist provisions include requiring VA to 
provide medical opinion when such opinion is necessary to 
make a decision on a claim.  Since the evidentiary record 
does not include any VA medical opinion as to the etiology of 
the veteran's fatal multiple myeloma, the Board deems it 
advisable to obtain a VA medical opinion as to the etiology 
of said condition.  

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the Air Force 
Service Department, NPRC, and/or the 
AFMOA/SGOR Radiation Protection Division 
(or any other appropriate organization) 
with the veteran's and appellant's 
statements concerning the circumstances 
of the veteran's alleged in-service 
ionizing radiation exposure.  

2.  The RO should request that the Air 
Force Service Department, NPRC, and/or 
the AFMOA/SGOR Radiation Protection 
Division (or any other appropriate 
organization) provide a description of 
the veteran's service duties that would 
have included any risk of radiation 
exposure; provide an estimate of the 
veteran's in-service ionizing radiation 
exposure if reasonably feasible; and 
provide any available records such as 
service medical/personnel records and any 
DD Form 1141, "Record of Exposure to 
Ionizing Radiation", pertinent to 
assessing the veteran's in-service 
ionizing radiation exposure.  Any such 
records should be associated with the 
claims folder.  

3.  The RO should request that the 
AFMOA/SGOR Radiation Protection Division 
again arrange for a search of the Air 
Force "Master Radiation Exposure 
Registry" for any information pertinent 
to assessing the veteran's in-service 
ionizing radiation exposure; and the 
veteran's correct name and service 
identification number should be utilized 
in that search.  The results of that 
search should be noted in writing in the 
claims folder.  

4.  The RO should request NPRC (or any 
other appropriate organization) to state 
in writing whether it has searched all 
applicable secondary sources for such 
records.  In the event that NPRC (or any 
other appropriate organization) has not 
searched alternative sources, then this 
should be done, and the measures 
undertaken should be specifically 
recorded.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folder.  

5.  The RO should request appellant to 
provide any active service and National 
Guard DUTRA records, including any DD 
Form 1141, "Record of Exposure to 
Ionizing Radiation", that she may have 
in her possession.  Any records obtained 
should be associated with the claims 
folder.  Appellant should be advised that 
she may submit alternative forms of 
evidence to support her claim, such as 
statements/affidavits from service 
medical personnel and "buddy" 
statements/affidavits, particularly any 
evidence regarding the veteran's military 
occupational duties that might have 
included any risk of ionizing radiation 
exposure.  

6.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  38 C.F.R. § 3.159 
(2000); and the Veterans Claims 
Assistance Act of 2000.  

7.  The RO should arrange for appropriate 
VA physician(s) to review the entire 
claims folder and render medical opinion 
as to whether it is at least as likely 
than not (as distinguished from mere 
possibility) that the veteran's fatal 
multiple myeloma was causally or 
etiologically related to his military 
service?  The physician(s) should opine 
as to the approximate date of onset of 
the veteran's multiple myeloma.  

The physician(s) should provide a 
detailed explanation of the rationale for 
the conclusions rendered.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the 
opinion(s).  In the event additional 
information is deemed necessary to render 
an opinion, the physician(s) should 
specify what information is needed and 
the RO should attempt to obtain it.

8.  The RO should review any additional 
evidence, determine whether the veteran 
was exposed to ionizing radiation in 
service, undertake all appropriate 
evidentiary development under the 
provisions of 38 C.F.R. § 3.311, and 
readjudicate the appellate issues with 
application of appropriate statutory and 
regulatory provisions.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action is required 
of the appellant until she receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



